Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “wireless access device 116-3”,as described in the specification on paragraph [0028].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation " different from said active one of said ports " in the phrase “reconfiguring said data path to route data traffic to said WAN through a second wireless access device, different from said active one of said ports”.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 18-22 are rejected based on the dependency from claim 17.
	Given the above lack of antecedent basis, it is not clear what is the subject sought to be patented. Nevertheless, interpreting the claim without the underlined limitation in the phrase: “reconfiguring said data path to route data traffic to said WAN through a second wireless access device, different from said active one of said ports”. It follows that claim 17 is broader in scope than corresponding claims 1 and 10, therefore, claim 17 may be rejected for similar art rejection reasons indicated with regard to independent claims 1 and/or 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lange et al. US 20180102830 A1. Hereinafter referred to as Lange. 
Regarding claim 1, Lange disclose with reference to figure 1, a  networking Infrastructure for accessing  one or more communication networks from a train, see paragraph [0040] and figure 1,  (claimed networking infrastructure for accessing a wide-area network (WAN) from a moving platform) comprising:
a plurality of master units 10 (101, 102 ) mounted on the train (claimed wireless access devices) for wireless interconnection with BSs (“base stations 3A, 3B outside the train"),  see figure 5, and paragraph [0056], (claimed plurality of wireless access devices for wireless interconnection with base stations of said wide-area network (WAN));
	Lange discloses that if a handover area HO is approached (see block S1, figure 6), for example by measuring a reference signal power level at the master units (101, 102 ), and reducing the gain between the first master unit 101 and the remote units 111-11X may be reduced to avoid a premature handover of the mobile devices 5 on the train 4, see paragraph [0065], (this implies the claimed wherein said wireless access devices are handed off between base stations when a connection deteriorates);
	a control unit 13, having an interface connected to each master units, and an interface to connect to remote units (client), see paragraph [0058], a processor at the control unit 13 configured to measure a reference signal power level at the master units between the master units and the WAN, see block S1 of figure 6 and paragraph [0065]; Lange also discloses that a handover may be triggered if the first master unit is in the range of a first base station and the second master unit is in the range of a second base station and if a handover criteria is fulfilled—for example if a signal received from the first base station drops below a certain level and a signal received from the second base station rises above a certain level (in this case the mobile device communicates via both master units, where the connections with the master units are weighted by the gain setting of each connection and the timing of the handover may be influenced by the gain setting, see paragraph  [0031]; Lange further specifies that each of the remote units 111-11X   is connected to both master units 101, 102 via a transport medium 12,   each of the remote units 111-11X is connected to an antenna system for transmitting RF signals into the associated carriage 40 and to receive RF signals out of the carriage 40.  See paragraph [0057];  the increase/decrease of the gain of the master units 10;  see paragraph  [0067];   (claimed routing device configured to route traffic to said WAN through an active one of said wireless access devices; and a processor at said routing device, configured to: monitor a metric of connection quality between said active wireless access device and said WAN; and in response to said metric of connection quality for said active wireless access device dropping below a threshold value, reconfigure said routing device to route data traffic to said WAN through a targeted one of said wireless access devices, different from said active one of said wireless access devices). 
Regarding claim 2, Lange discloses that a mobile device within a carriage 40 can communicate via the remote units 111-11X  of the associated carriage 40 and one or both master units 101,  102 with an outside base station 3A. The connection with the first master unit 101    may have a first gain and the connection with the second master unit 102 may have a second gain. The gain settings can be controlled via a control unit 13 that may be a separate unit located somewhere on the train 4 or that may be integrated into one of the master units 101,  102. See paragraph [0058], Lange  also specifies that different measures may be taken to determine the strength or quality of a received signal. See paragraph [0053], (Claimed processor is configured to monitor a metric of connection quality between each of said wireless access devices and said WAN).
Regarding claim 3, Lange discloses with reference to figure 3, a handover scenario in which a targeted base station is selected beyond the hysteresis, (Claimed processor is configured to pre-empt handover of said active wireless device by routing data traffic through said targeted wireless access device during handover of said active wireless access device). 
Regarding claim 9, Lange discloses the first master unit and the second master unit are configured to communicatively couple to antennas for receiving, in a downlink direction, a downlink RF signal from at least one base station external to the movable object and for transmitting, in an uplink direction, an uplink RF signal towards the at least one base station. See paragraph [0010]. Thus, the external base stations are considered as the claimed WAN. Lange does not specify the WAN is private. However, virtual LAN (i.e. private) Lan are widely used in communication network, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the method of Lange to private Lan in the same manner the method is being applied to the external network, a person of skill in the art would do so by prioritizing access to VLAN subscribers over non-VPN subscriber during high demand traffic 
Regarding claim 10, claim 10 is directed to the same scope of claim 1, except it specifies ports of the routing device. However, the control unit of Lange must have ports in order to communicate with internal and external devices, therefor claim 10 is rejected on the same background as in claim 1.
Similarly, as to claims 11-12, these claims have similar subject matter of corresponding claims 2-3 respectively, except of specifying the port of the controller unit (claimed routing device), since ports are implicit to the controller unit of Lange, these claims are rejected for the same reasons as in respective claims 2-3.
 	Regarding claim 17, claim 17 is interpreted as follow:

17. A routing method in a computing network, comprising, at a routing device: configuring a data path to direct data traffic towards a wide-area network (WAN) through a first wireless access device; monitoring a metric of connection quality between said first wireless access device and said WAN; and in response to said metric of connection quality for said first wireless access dropping below a threshold value, reconfiguring said data path to route data traffic to said WAN through a second wireless access device .
As to claim 17,  Lange discloses a routing method in a computing network, comprising,  control unit 13 , paragraph [0058], claimed (routing device), the method comprising:
configuring a data path to direct data traffic towards a WAN through a first one of master units, see paragraph [0059], monitoring a metric of connection quality between  first master unit and the WAN see paragraph [0053], and in response to the metric of connection quality for the first master unit dropping below a threshold value (as gleaned from paragraph  [0031], i.e. if a signal received from the first base station drops below a certain level); reconfiguring  the data path to route data traffic to the WAN through a second master unit 10, as can be seen from the increase/decrease of the gain of the master units 10, see paragraph [0067]. 
 	Regarding claim 18, Lange discloses a handover scenario is illustrated in FIG. 3 according to an LTE connection characterized by its reference signal receive power (RSRP), this is not to be understood as limiting. In principle, the same applies for connections of other radio access technologies (e.g., GSM, UMTS, or the like), where different measures may be taken to determine the strength or quality of a received signal, See paragraph[0053]. (Claimed  monitoring a metric of connection quality for each of said wireless access devices, said metric of connection quality representative of connection quality between said respective wireless access device and said WAN).  
	Regarding claim 19, Lange disclose that  If the handover condition is fulfilled at the master unit 101 , first the gain of the connection between the first master unit 101  and the first remote unit 111  can be increased and, at the same time, the gain between the second master unit 102   and the first remote unit 111 can be decreased. It can be checked whether for the mobile devices 5 connected to the first remote unit 111 the handover procedures have been successful. If not, it is waited for a guard period and then checked again in block S7. If the handover procedures have been successful, the gain between the first master unit 101  and the second remote unit 112  is increased and at the same time the gain between the second master unit 102  and the second remote unit 112 is decreased to force the mobile devices 5 associated with the second remote unit 112 into a handover. It then is checked whether the handovers for the mobile devices 5 associated with the second remote unit  112 have been successful in block S9. See paragraph [0067]. (Claimed routing data traffic through said second wireless access device at during handover of said first wireless access device between base stations of said WAN).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Lange  in view of Kumazawa et al. US 20090003269 A1. Hereinafter referred to as Kumazawa.
Regarding claim 4, Lange  does not specify the control unit (claimed routing device) comprises a routing policy directing data traffic through said WAN through said active one of said wireless access devices. However, Kumazawa discloses a router selection method in a mobile network system composed of a mobile network with plural mobile routers and terminals interconnected, and a home agent device that manages the position where the relevant mobile network connects to an external network, in which a mobile router or terminal first acquires policy information indicating a policy of selecting a mobile router, from the user, and the mobile router or terminal informs the home agent device of the policy information. Next, the home agent device creates relay setting information according to the policy information informed and characteristic information of the mobile router, retained, and informs the relevant mobile router. This relay setting information is used for the mobile router to determine a transfer destination by judging whether a packet received, addressed to an external network is relayed to an external network or transferred to another mobile router in the own network. Next, when a mobile router receives a packet addressed to an external network, the mobile router determines a relay destination or a transfer destination according to relay setting information. See paragraph [0010]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the control unit of Lange with a routing policy a taught by Kumazawa, so that flexibility in routing can be made as the train moves along the railroad. A person of skill in the art would recognize the benefit of having an updatable routing policy at the controller in order to maintain connection with the external network as the infrastructure changes along the route of the train.
Regarding claim 13, claim 13 is directed to the same scope of claim 4, except it specifies ports of the routing device. However, the control unit of Lange must have ports in order to communicate with internal and external devices, therefor claim 13 is rejected on the same background as in claim 4.

Claims 6, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lange.
Regarding claim 6, Lange disclose as discussed above claim 1, monitoring by the control unit, the master stations, Lange does not disclose the control unit ( claimed processor) is configured to monitor said wireless access devices by periodic polling. However, polling is notoriously known in the art. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use poll monitoring the master stations so that monitoring can be carried on demand instead of periodic monitoring. 
	Regarding claim 15, claim 15 is directed to the same scope of claim 6, except it specifies ports of the routing device. However, the control unit of Lange must have ports in order to communicate with internal and external devices, therefor claim 15is rejected on the same background as in claim 6.
	Regarding claim 21, Lange does not disclose sending an address resolution protocol message toward WAN through the second master unit (Claimed wireless access device), however, a person of skill in the art would recognize the need to exchange an ARP with a target device if that is needed to establish a new connection with the WAN.
	Regarding claim 22, claim 22 have the same scope of claim 6, and thus it is rejected for the same reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Murray et al. Hereinafter referred to as Murray.
Regarding claim 8, Lange does not specify the master units (claimed access devices) are WiMAX access devices. However, Murray discloses in the same field of endeavor of train communications, using separate modem, which  This may allow each modem to communicate with (or connect to) a different cell of the cellular radio network. One or more of the antennas may use carrier aggregation to communicate with a plurality of base stations of the cellular radio network. Each modem may be for the same Radio Access technology (RAT) operation (e.g., LTE, 3G, GSM, EDGE, DCS, CDMA, WCDMA, LTE-Advanced, WiMAX, 5G, etc.) or for different RATs operations (e.g., one modem for LTE, one for 3G, etc.). see paragraph [0031]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make use of known WiMAX protocol as the communication protocol so that client devices can be configured with the WiMAX  protocol to reach the external network.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of JP 2002524941 A. Hereinafter referred to as JP.
Regarding claim 20, Large does not specify the limitation of data path comprises updating a default route in a routing policy. However, JP discloses, detecting a handover of a mobile communication device having an active connection from one wireless subnetwork to another wireless subnetwork and activates the mobile communication device in response to the detection of the handover. Performing the selection of a default radio stream for the appropriate connection, see paragraph [0008].  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a default radio flow as taught by JP in the route of Lange upon detection of the handover in order to improve handover performance when a mobile terminal moves to a new wireless sub-network (i.e. , a new mobile router area), and to reduce packet loss during handover, terminals and networks can temporarily switch existing connections (old streams) to one of the default radio streams. This solution can specify a high QoS for a connection until a new router detects the QoS (IP) flow and switches the connection to a separate radio flow. JP paragraph [0008]. 

Allowable Subject Matter
Claims 5, 7, 14 and 16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       6/7/2022